Title: From George Washington to John Armstrong, 26 March 1781
From: Washington, George
To: Armstrong, John


                  
                     Dear Sir,
                     New Windsor Mar. 26th 1781
                  
                  Your favor of the 8th from Carlisle came to me safe, as did the letter alluded to in it; which I should have thanked you for long ’ere this if the public business in which, I am engaged wd yield obedience to my inclination, & indulge me more frequently in the gratification of an epistolary & pleasing intercourse with my friends—I received with much pleasure the acct of your recovered health, and sincerely wish it may be of long continuance & much usefulness to yourself & Country.
                  We ought not to look back, unless it is to derive useful lessons from past errors—& for the purpose of profiting by dear bought experience—To enveigh against things that are past & irremediable, is unpleasing—but to steer clear of the shelves & rocks we have struck upon, is the part of wisdom—equally incumbent on political, as other men, who have their own little bark; or that of others to navigate through the intricate paths of life, or the trackless ocean to the haven of secury & rest.
                  Our affairs are brought to an awful crisis, that the hand of Providence, I trust, may be more conspicuous in our deliverance.  The many remarkable interpositions of the divine governmt in the hours of our deepest distress and darkness, have been too luminous to suffer me to doubt the happy Issue of the present contest—but the period for its accomplishmt may be too far distant for a person of my years, whose Morning & Evening hours—and every moment (unoccupied by business)—pants for retirement; & for those domestic & rural enjoyments which in my estimation far surpasses the highest pageantry of this world.
                  We wait with anxious sollicitude, advices from the Southern army; our last accts from that quarter were less gloomy than the former, but not less equivocal and distressing. I have heard nothing from Genl Greene since the 28th of Feby, nor of him (with precision) since the 2d Inst.  Matters were so critically circumstanced at that time as to add pain to impatience—equally ignorant & equally anxious am I with respect to the French fleet undr the comd of the Chevr Destouches no acct of whom have I received (but vague ones through the channel of Rivington’s Paper) since he left Newport—at Yorktown in Virga (24 Miles from Hampton Road the place of his destination) there was no intelligence of him on the 15th.
                  Private.
                  It is to be lamented, greatly lamented, that the French Commanders at Newport did not adopt the measure of sending the fleet & a detachmt of their land force to Chesapeake bay when I first proposed it to them (in the moment I received the first certn information of the damage done to the British fleet at Gardners bay)—Had the Expedition been undertaken at the time, nothing could have saved Arnolds Corps during the weakened State of the B. Ships, from destructn—instead of this, a small detachmt only was sent from the fleet; which as I foretold, would have returned as they went, had it not been for the accidental Meeting of the Romulus & the Vessels under her Convoy—but as (I have observed before) there is no rectifying past errors—and as it is our true policy to stand well with friends, on whom we so much depend, I relate this in confidence.
                  
                     end of private portion
                  
                  I am sorry to hear that the Recruiting business in your State is clogged with so many embarrassments—It is perhaps, the greatest of the great evils attending this contest, that States as well as individuals had rather wish well, than act well—had rather see a thing done, than do it; or contribute their just proportion to the doing it.  This conduct is not only injurious to the common cause but in the end most expensive to themselves—besides the distrusts & jealousies which are sown by such conduct—To expect brick without straw, is idle—& yet I am called upon with as much facility to furnish Men & means for every service & every want as if every Iota required of the States had been furnished, & the whole was at my disposal; when the fact is, I am scarcily able to provide a garrison for West point, or to feed the Men that are there.  This, & ten thousd reasons which I could assign, prove the necessity of something more than recommendatory powers in Congress.  if that body is not vested with a controuling power in matters of common concern, & for the great purposes of War, I do not scruple to give it, decidedly, is my opinion, that it will be impossible to prosecute it to any good effect—Some States are capitally injured, if not ruin’d by their own exertions and the neglects of others while by these irregularities the strength & resources of the Country never are, nor can be employed to advantage.  but I have exceeded the bounds of a common letter & shall trespass no longer than while I can assure you that I am with every sentiment of estm regard & Affectn Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               